Detailed Action
This office action has been issued in response to communications received 7/12/2022 and Examiner’s Interview conducted 8/19/2022. Claims 3-7, 11 14, 17-19 and 23-24 were amended via preliminary amendment. Claims 10, 12-13 and 22 were canceled via preliminary amendment. Claims 1-9, 11, 14-21 and 23-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 2/2/2022, are accepted.

Preliminary Amendment
The preliminary amendment, filed 5/1/2022, are acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brendan Mee, Reg. No. 43,391, on 8/19/2022.
Claims 1 and 15 have been amended.  
This application has been amended as follows:
In the claims:

1. (Currently Amended) A method of cryptographic key distribution in a plurality of computer networks, wherein the plurality of computer networks is a plurality of blockchain-based computer networks, with a server in communication with the plurality of computer networks, wherein a first computing device controls a first threshold signature address on a first computer network with a first portion of a first cryptographic key in combination, with a second portion of the first cryptographic key controlled by the server, wherein a second computing device controls a second threshold signature address on a second computer network, with a first portion of a second cryptographic key in combination with a second portion of the second cryptographic key, controlled by the server, the method comprising: 
sharing, by the first computing device, the first portion of the first cryptographic key with the second computing device; 
sharing, by the second computing device, the first portion of the second cryptographic key with the first computing device; 
signing a first transaction on the first computer network with data exchange from the first threshold signature address to a third address when one or more details of the first transaction are validated by the server; and 
signing a second transaction on the second computer network with data exchange from the second threshold signature address to a fourth address when one or more details of the second transaction are validated by the server, 
wherein validation by the server comprises validating that the transaction is carried out by the computing device controlling the corresponding address.

15. (Original) A method of cryptographic key distribution in a plurality of computer networks, wherein the plurality of computer networks is a plurality of blockchain-based computer networks, with a server in communication with the plurality of computer networks, wherein a first computing device controls a first threshold signature address on a first computer network with a first portion of a first cryptographic key in combination, with a second portion of the first cryptographic key controlled by the server, wherein a second computing device controls a second threshold signature address on a second computer network, with a first portion of a second cryptographic key in combination with a second portion of the second cryptographic key, controlled by the server, the method comprising: 
generating, by the first computing device, a fifth threshold signature address on the first computer network, wherein a combination of a first portion of a fifth cryptographic key controlled by the first computing device with a second portion of the fifth cryptographic key controlled by the second computing device and with a third portion of the fifth cryptographic key controlled by the server corresponds to the fifth threshold signature address; 
generating, by the second computing device, a sixth threshold signature address on the second computer network, wherein a combination of a first portion of a sixth cryptographic key controlled by the second computing device with a second portion of the sixth cryptographic key controlled by the first computing device and with a third portion of the sixth cryptographic key controlled by the server corresponds to the sixth threshold signature address; 
signing a third transaction on the first computer network with data exchange between the first threshold signature address and the fifth threshold signature address when the one or more details of the third transaction are validated by the server, comprising: 
signing the third transaction, by the first computing device, using the first portion of the first cryptographic key corresponding to the first threshold signature address; and 
signing the third transaction, by the server, using the second portion of the first cryptographic key; 
signing a fourth transaction on the second computer network with data exchange between the second threshold signature address and the sixth threshold signature address when the one or more details of the fourth transaction are validated by the server, comprising: 
signing the fourth transaction, by the second computing device, using the first portion of the second cryptographic key corresponding to the second threshold signature address; and 
signing the fourth transaction, by the server, using the second portion of the second cryptographic key; 
sharing, by the first computing device, the first portion of the fifth cryptographic key with the second computing device, when the one or more details of the third transaction are validated by the server; and 
sharing, by the second computing device, the first portion of the sixth cryptographic key with the first computing device, when the one or more details of the fourth transaction are validated by the server.

Allowable Subject Matter
Claims 1-9, 11, 14-21 and 23-24 are allowed in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 15 are allowed for reasons explained below.
As to independent claims 1 and 15, the prior art alone or in combination, fails to anticipate or render obvious the claimed invention.  
Irazabal (US 2019/0356674 A1), teaches a threshold cryptosystem applied to a blockchain network. Each of the auditor nodes may be assigned a partial secret of a decryption key for decrypting the encrypted blockchain ledger stored by the peer nodes the partial secret may need to be combined with one or more other partial secrets before the decryption key can be recovered from the combination for decrypting the chain of blocks based on the recovered decryption key, and validating content included within the chain of blocks.  
Additionally, Oberheide (US 2018/0026796 A1), teaches a method for distributed trust authentication, wherein a first private key and a second private key are divided into shares and transmitted to different authentication systems. The shares are recombined in a signature combiner into composite signatures. These private keys are utilized in accessing a service based on authentication requests from one or more networks.
Additionally, Wood (US 2019/0065764 A1), teaches a network of key servers, which are capable of distributed secret key generation, storing secret keys in a distributed fashion, and encrypted part secret collection based on blockchain permissions. A threshold number of key servers can recompute the secret portion of a “server key pair” by combining their respective/corresponding secret portions.
Additionally, Paolini-Subramanya (US 10411897 B2), teaches a method of sharing secret data via one or more blockchains. An electronic document is split into the multiple shares, any one or more of the peer devices must possess a sufficient minimum number of the shares before the secret data may be recovered.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “a plurality of computer networks, wherein the plurality of computer networks is a plurality of blockchain-based computer networks, with a server in communication with the plurality of computer networks, wherein a first computing device controls a first threshold signature address on a first computer network with a first portion of a first cryptographic key in combination, with a second portion of the first cryptographic key controlled by the server, wherein a second computing device controls a second threshold signature address on a second computer network, with a first portion of a second cryptographic key in combination with a second portion of the second cryptographic key, controlled by the server“
“signing a first transaction on the first computer network with data exchange from the first threshold signature address to a third address when one or more details of the first transaction are validated by the server; and” 
“signing a second transaction on the second computer network with data exchange from the second threshold signature address to a fourth address when one or more details of the second transaction are validated by the server”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-9, 11, 14-21 and 23-24 are hereby allowed in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438